DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-4 are apparatus claims, and in claim 1, Applicant recites in the preamble “a seal structure for an optical fiber drawing furnace for plugging a gap between an upper end opening of the optical fiber drawing furnace and an optical fiber glass preform which has a seed rod present in an upper portion thereof . . .”.  The Examiner interprets the preamble as intended use, and therefore, an optical fiber drawing furnace, a gap between an upper end opening of the optical fiber drawing furnace, an upper end opening of the optical fiber drawing furnace, and an optical fiber glass preform which as a seed rod and a tapered portion present in an upper portion thereof are not required in the claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a position adjustment structure in line 10 of claim 1 and a first cap member, a second cap member, a spacer member, and a seal member in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, applicant recites in an optical fiber production method the limitation of “. . . by using the seal structure according to claim 1”, it is unclear to the Examiner what active, positive steps include using the seal structure according to claim 1.  Please clarify the active, positive steps required for using the seal structure according to claim 1.
Claim 5 recites the limitation "the drawing furnace" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the drawing furnace” should be “a drawing furnace”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Konishi et al. (US2020/0199009A1 – hereinafter Konishi).
Regarding claim 1, Konishi (Figs. 1 and 2 and [0035]-[0037]) discloses a seal structure for an optical fiber drawing furnace comprising an adapter (14) (corresponding to a first cap member) that engages with the seed rod of the optical fiber glass preform, a cap member (25) which covers a portion of a taper portion of the optical fiber preform and the adapter (i.e. first cap member), a protruding portion (corresponding to a spacer member) disposed between the adapter (i.e. first cap member) and the cap member (25) (i.e. 2nd cap member), and adjusts by setting a height position of the cap member in an axial direction by a surface (corresponding to a positon adjustment structure) of the protruding portion and causes a lower end of the 2nd cap member to be positioned close to the taper portion, and a first seal portion (21) (corresponding to a seal member) which establishes a seal between the optical fiber glass preform and/or the 2nd cap member and an upper end opening of an optical fiber draw furnace.  
Regarding claim 5, Konishi (Fig. 1 and abstract) discloses an optical fiber production method comprising drawing out an optical fiber (12) by heating and fusing (i.e. melting) the optical fiber glass preform in the drawing furnace by using the seal structure according to claim 1.
Allowable Subject Matter
Claims 2, 3, and 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the apparatus of claim 1 wherein the position adjustment structure comprises support portions formed on an upper surface of the spacer member in a circumferential direction and having different height positons in the axial direction, as claimed in claim 2, or wherein the position adjustment structure comprises support portions formed on a side surface of the spacer member in a circumferential direction and having different height positions in an axial direction, as claimed in claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshikawa et al. (US 2019/0210910A1 – hereinafter Yoshikawa) (Figures and [0025]-[0035]) discloses a seal structure for an optical fiber comprising a first cap (11) (corresponding to a first cap member) that engages a dummy rod (32) (corresponding to a seed rod) of the optical fiber preform (37), a sleeve member (15) (corresponding to a second cap member) which covers a taper portion of the optical fiber glass preform and the first cap member, and a second ring (18) which establishes a seal between the optical fiber glass preform and the second cap member at the upper end of the opening of the draw furnace.  Yoshikawa fails to disclose the claimed seal member.
Okada (US 2011/0265522A1) disclose (Fig. 5 and [0102]) an adapter (20) (corresponding to a 2nd cap member) which covers the taper portion of the optical fiber glass preform, and a sealing device (11) (corresponding to a seal member) which establishes a seal between the optical fiber preform and/or the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741